Citation Nr: 0115284	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-25 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO); 
located in Houston, Texas. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO. 

2.  The greater weight of probative evidence is against a 
finding that the veteran has a lower back disability related 
to any incident or event of active service. 


CONCLUSIONS OF LAW

1.  The RO has met its duty to assist pursuant to the 
Veterans Claims Assistance Act of 2000, (VCAA) Pub.L.No. 106-
475, §  3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A).

2.  A lower back disability was not incurred or aggravated by 
active service. 38 U.S.C.A.§ 1110 (2000); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2000); VCAA, Pub.L.No. 106-475, §  4, 114 Stat. 
2096, 2097-99 (2000) (to be codified as amended at 38 U.S.C. 
§  5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  The Board observes that recently enacted 
legislation has eliminated the concept of a well-grounded 
claim and redefined the obligations of VA with respect to the 
duty to assist.  VCAA Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000)  (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5106, 5107).

The VCAA, Pub.L.No. 106-475, §§ 3 and 7, 114 Stat. 2096, 
2996-2100 (2000) sets forth four different aspects of the 
VA's duty to assist the veteran in the development of her 
claim: (1) a general duty to assist the veteran in obtaining 
evidence of the claim; (2) a duty to assist in obtaining 
records that the veteran adequately identifies; (3) for 
compensation claims, a duty to assist in obtaining service 
records and any other relevant records held by a federal 
body; and (4) a duty to provide necessary medical 
examinations and opinions for compensation.  VCAA, Pub. L. 
No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

In the course of case development, the RO obtained an annual 
periodic service examination, dated in February 1975, and 
post-service medical records developed in 1999 and 2000.  The 
RO informed the veteran of attempts to procure relevant 
information and requested that the veteran submit information 
pertinent to her claim.  In September 2000, the RO indicated 
that medical evidence of a current disability and evidence 
relating the disability to service, was needed to 
substantiate the veteran's claim.  The RO also explained the 
consequences of failure to provide such evidence.  Although, 
additional post-service medical records were procured, they 
do not address the present lower back disability.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 80 (1995).

Aside from the veteran's statements and a notation while in 
service regarding a subjective complaint of lower back pain, 
a review of the record reveals no competent medical evidence 
of a current lower back disability, of persistent recurrent 
symptoms of such disability, or of symptoms of such 
disability associated with service.  See VCAA, Pub. L.No. 
106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107) (imposing responsibility on 
veteran to present and support a claim for benefits under 
laws administered by the Secretary).  

The veteran indicated in her Form 9, that she had undergone a 
"newer" test in November 2000.  Pursuant to the VCAA, if VA 
is placed on notice of the possible existence of information 
that would assist in the development of the veteran's claim, 
the VA generally has a duty to retrieve such records.  See 
VCAA Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S. § 5103A); see also e.g. 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  However, such 
evidence must be identified with some degree of specificity, 
with an indication that the evidence exists.  See Carbino v. 
Gober, 10 Vet. App. 507, 510 (1997).  In this case, the 
veteran's testimony concerning a newer test is rather vague 
and is not specific enough to provide any indication of who 
performed such a test, where such test took place, and what 
the findings or evidence in it might be.

The RO is not obligated to go on a "fishing expedition" to 
ascertain whether there might be unspecified information 
which could possibly support a claim.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  In addition, the 
claims file contains VA examinations administered shortly 
before the time frame referenced by the veteran, which 
address the veteran's recurrent shoulder pain, and contain no 
complaint of lower back pain. 

The Secretary is required to provide a medical examination or 
obtain a medical opinion if (1) there is competent evidence 
of a current disability or persistent recurrent symptoms of 
disability, and (2) evidence that the disability or symptoms 
may be associated with service, but (3) the case does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim VCAA, Pub.L.No 105-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A). In this instance, sufficient evidence of current 
disability or recurrent symptoms of such, is not associated 
with the claims folder.  Moreover, lay testimony which 
associates the veteran's reported present disability with 
service is not supported by any documentation or recorded 
medical evidence.  Accordingly, a VA examination is not 
warranted in this instance.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to her claim is required to comply with the duty to assist as 
mandated by the VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

Moreover, a remand for adjudication by the RO would only 
serve to further delay resolution of the veteran's claim.  VA 
has already met all obligations to the appellant under this 
new legislation.  Moreover, the appellant has been afforded 
the opportunity to submit evidence and/or argument on the 
merits of the issue on appeal.  

In the statement of the case and the supplemental statement 
of the case the veteran was appropriately notified of 
applicable law and regulations as well as the evidence 
considered in the decision to deny her claim for service 
connection for her reported lower back disability.  Moreover, 
the veteran was apprised of her appellate rights, which she 
subsequently exercised in bringing this matter before the 
Board.

In summary, available medical evidence, to include the 
service medical records, does not show that the veteran 
incurred in-service or now has the claimed disability.  The 
only references within the claims file related to lower back 
pain are the veteran's own statements and a single reference 
to having such pain in 1975.  VCAA legislation provides the 
VA may decide a claim without providing the mandated 
assistance when no reasonable possibility exists that such 
assistance will aid in substantiating the claim. VCAA, 
Pub.L.No 105-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to 
be codified at 38 U.S.C. § 5103A). 

In view of the foregoing, as well as the RO having complied 
with the necessary notification obligations, the Board is 
satisfied that all the facts relevant to the claim have been 
properly developed, and that no further assistance to the 
veteran is required. VCAA, Pub.L.No 105-475, §§  3(a), 4, 114 
Stat. 2096, 2097-2099 (2000) (to be codified at 38 U.S.C. 
§ 5103A, 5107).

In reaching this determination, the Board has considered the 
change in the law with regard to the duty to assist since the 
most recent statement of the case was issued to the veteran.  
However, the Board finds that the veteran is not prejudiced 
by its consideration of her claim pursuant to this new 
legislation without it first being considered by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service Connection

Factual Background

The veteran reports in her claim that she injured her back 
while falling down the stairs in service at Fort Benjamin 
Harrison.  

In the veteran's induction examination records, there were no 
subjective complaints or objective findings of lower back 
pathology.  In a periodic examination conducted in February 
1975, there were complaints of recurrent back pain.  However, 
the clinical evaluation records noted normal findings, and no 
additional complaints or findings of pathology were noted for 
the duration of the veteran's service experience.

Records developed at a uniformed services facility in 1999 
and 2000 are without reference to complaints, treatment, or 
findings associated with back pathology.

Pertinent Law & Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110.  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on a 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991); 38 U.S.C.A. § 1154 (West 1991); 38 
C.F.R. § 3.303(a) (2000).

A claim for service-connection for a disability must be 
accompanied by evidence, which establishes that the claimant 
currently has the claimed disability. Absent proof of a 
present disability there can be no valid claim. See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, 2 Vet. 
App. at 144.

An additional provision regarding chronicity, delineated 
under 38 C.F.R. § 3.303(b), is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), lay observation is competent.  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991). 

If the chronicity provision is not applicable, a claim may 
still be viable if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 489 (1997); see also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (where the issue involves questions of medical 
diagnosis or an opinion as to medical causation, competent 
medical evidence is required).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); VCAA, Pub.L.No. 106-475, §  4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. §  
5107); Alemany v. Brown 9 Vet. App. 518 (1996).

Analysis

The veteran is competent to testify to factual or sensory 
observations, in this instance, pain, which she states has 
been recurrent in the area of her lower back since service.  
See Cartright, 2 Vet.App. at 24; Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit, 5 Vet. App. at 93. 

Aside from a single reference to a back related complaint 
while in service in February 1975, there are no indications 
in the record of treatment being afforded for such a problem, 
either for the duration of her service experience, or since 
her separation from service.  Although the veteran has 
referred to a record developed in November 2000 which 
reportedly documents a back problem, she does not specify the 
facility at which such record might have been developed, nor 
does she indicate that any treating physician might have 
suggested that her problem was related to service.  In view 
of the evidentiary and factual circumstances presented in 
this case, the Board does not perceive a basis for granting 
the benefit claimed, nor is it found that any useful purpose 
would be served in engaging in further efforts to develop the 
record at this time.  The veteran, is, however, always free 
to submit to the VA any records which she feels might be 
pertinent to the matter of attempting to reopen her claim to 
service connect a back disorder.



ORDER

Entitlement to service connection for a lower back disability 
is denied.



		
	JEFF MARTIN
Member, Board of Veterans' Appeals


 

